           Case 2:21-cv-00070-RSM-TLF Document 44 Filed 05/19/21 Page 1 of 4




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    RYAN ADAM DIXON,
                                                           Case No. C21-70 RSM-TLF
7                             Plaintiff,
            v.                                             REPORT AND
8                                                          RECOMMENDATION
     ELIZABETH BERNS, et al.,
9                                                          Noted for June 4, 2021
                              Defendants.
10

11          This matter comes before the Court on defendant Curtis’ motion to dismiss (Dkt.

12   19), plaintiff’s motion for voluntary dismissal (Dkt. 22) and stipulated motion to dismiss

13   (Dkt. 23). Plaintiff is proceeding pro se in this matter. This matter has been referred to

14   the undersigned Magistrate Judge. Mathews, Sec’y of H.E.W. v. Weber, 423 U.S. 261

15   (1976); 28 U.S.C. § 636(b)(1)(B); Local Rule MJR 4(a)(4). For the reasons set forth

16   below, the Court should deny defendant Curtis’ motion to dismiss (Dkt. 19) as moot,

17   grant plaintiff’s motion for voluntary dismissal (Dkt. 22) and grant the stipulated motion

18   to dismiss (Dkt. 23).

19                                          BACKGROUND

20          Plaintiff brings this action against a number of defendants pursuant to 42 U.S.C.

21   § 1983 for alleged violations of plaintiff’s constitutionally protected rights. Dkt. 4. On

22   March 10, 2021 defendant Curtis filed a motion to dismiss plaintiff’s claims against

23   defendant Curtis pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. 19. On

24

25

26   REPORT AND RECOMMENDATION - 1
           Case 2:21-cv-00070-RSM-TLF Document 44 Filed 05/19/21 Page 2 of 4




1    March 13, 2021, plaintiff filed a notice of voluntary dismissal requesting that the Court

2    dismiss defendants Hallack, Buhr, Washington State Office of the Attorney General and

3    the Washington State Bar Association. Dkt. 22. On March 15, 2021, plaintiff and

4    defendant Curtis filed a stipulated motion to dismiss all claims against defendant Curtis

5    with prejudice. Dkt. 23.

6                                           DISCUSSION

7           Pursuant to Federal Rule of Civil Procedure 41(a)(1), an action may be

8    dismissed by the plaintiff without a court order by filing:

9           (i) a notice of dismissal before the opposing party serves either an answer
            or a motion for summary judgment; or (ii) a stipulation of dismissal signed
10          by all parties who have appeared.

11          After service of an answer or motion for summary judgment, dismissal by plaintiff

12   must be sought under Rule 41(a)(2), which provides, in part that:

13          Except as provided in Rule 41(a)(1), an action may be dismissed at the
            plaintiff’s request only by court order, on terms that the court considers
14          proper. […] Unless the order states otherwise a dismissal under this
            paragraph (2) is without prejudice.
15

16          The decision to grant a voluntary dismissal pursuant to Rule 41(a)(2) is within the

17   sound discretion of the court. Navellier v. Sletten, 262 F.3d 923, 938 (9th Cir. 2001). “A

18   district court should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a

19   defendant can show that it will suffer some plain legal prejudice as a result.” Smith v.

20   Lenches, 263 F.3d 972, 975 (9th Cir. 2001). For purposes of voluntary dismissal, “legal

21   prejudice” means prejudice to a legal interest, claim or argument. Id. at 976. Finally,

22   when a party moves to voluntarily dismiss an action without specifying whether they

23

24

25

26   REPORT AND RECOMMENDATION - 2
           Case 2:21-cv-00070-RSM-TLF Document 44 Filed 05/19/21 Page 3 of 4




1    seek to dismiss the action with or without prejudice, the determination is left to the

2    discretion of the court. Hargis v. Foster, 312 F.3d 404, 412 (9th Cir. 2002).

3           Plaintiff has not served defendant Hallack, Buhr, the Washington State Office of

4    Attorney General or the Washington State Bar Association. See, Dkt. 22. None of these

5    defendants have filed an answer or motion for summary judgment. Accordingly,

6    pursuant to Fed. R. Civ. P. 41(a)(1) plaintiff may dismiss this action without Court order

7    by filing a notice of dismiss. Accordingly, the Court should terminate this action against

8    these defendants and dismiss the defendants without prejudice pursuant to plaintiff’s

9    notice of dismissal.

10          Similarly, defendant Curtis has filed a motion to dismiss, but has not filed an

11   answer or motion for summary judgment. Dkt. 19. The Court should grant plaintiff and

12   defendant Curtis’ stipulated motion (Dkt. 23) and dismiss plaintiff’s claims against

13   defendant Curtis with prejudice.

14                                         CONCLUSION

15          Based on the foregoing discussion, the undersigned recommends the Court deny

16   defendant Curtis’ motion to dismiss (Dkt. 19) as moot, grant plaintiff’s motion for

17   voluntary dismissal (Dkt. 22) and grant the stipulated motion to dismiss (Dkt. 23).

18          The parties have fourteen (14) days from service of this Report and

19   Recommendation to file written objections thereto. 28 U.S.C. § 636(b)(1); FRCP 6;

20   FRCP 72(b)(2). Failure to file objections will result in a waiver of those objections for

21   purposes of appeal. Thomas v. Arn, 474 U.S. 140 (1985). If objections are filed, the

22   parties shall have fourteen (14) days from the service of the objections to file a

23

24

25

26   REPORT AND RECOMMENDATION - 3
           Case 2:21-cv-00070-RSM-TLF Document 44 Filed 05/19/21 Page 4 of 4




1    response. FRCP 72(b)(2). Accommodating this time limitation, this matter shall be set

2    for consideration on June 4, 2021, as noted in the caption.

3          Dated this 19th day of May, 2021.

4

5

6                                                    A
                                                     Theresa L. Fricke
7                                                    United States Magistrate Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   REPORT AND RECOMMENDATION - 4
